Exhibit 10.3

GUARANTY AGREEMENT

This Guaranty Agreement (as amended, supplemented or otherwise modified and in
effect from time to time, this “Guaranty Agreement”) is made as of September 2,
2005 by New Century Financial Corporation, a Maryland corporation (the
“Guarantor”) in favor of DB Structured Products, Inc. (“DBSP” or the “Committed
Buyer”), Aspen Funding Corp. (“Aspen”), Newport Funding Corp. (“Newport”),
Gemini Securitization Corp., LLC (“Gemini” and, together with Aspen and Newport,
each a “Noncommitted Buyer” and collectively, the “Noncommitted Buyers” and,
together with Committed Buyer, each a “Buyer” and collectively, the “Buyers”).

W I T N E S S E T H

WHEREAS, New Century Mortgage Corporation, New Century Credit Corporation,
Home123 Corporation and NC Capital Corporation (the “Sellers”) and the Buyers
are parties to the Master Repurchase Agreement, dated as of the date hereof (as
amended, supplemented or otherwise modified and in effect from time to time, the
“Master Repurchase Agreement”; capitalized terms used herein and not defined
herein shall have the meanings assigned to such terms in the Master Repurchase
Agreement), pursuant to which the Buyers have agreed to purchase and the Sellers
have agreed to repurchase, subject to the terms and conditions of the Master
Repurchase Agreement, certain Eligible Mortgage Loans;

WHEREAS, the Guarantor directly or indirectly owns 100% of the outstanding
shares in each Seller and will therefore derive a substantial direct and
indirect benefit from the Buyers’ purchase and sale of Mortgage Loans from and
to the Sellers pursuant to the Master Repurchase Agreement;

WHEREAS, to induce the Buyers to enter into the Master Repurchase Agreement and
the other Transaction Documents and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Guarantor has
agreed to guaranty the Sellers’ obligations with respect to the Master
Repurchase Agreement and the other Transaction Documents; and

WHEREAS, it is a condition precedent to the effectiveness of the Master
Repurchase Agreement and the other Transaction Documents that the Guarantor
execute and deliver this Guaranty Agreement;

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each party hereto hereby agrees as follows:

1. The Guaranty. The Guarantor hereby unconditionally and irrevocably guarantees
as primary obligor and not merely as surety the full and prompt payment when due
(whether upon maturity, by acceleration or otherwise) of the Repurchase Price
due with respect to all Transactions (including without limitation all “Price
Differential” which may be payable prior to or during the pendency of any
insolvency or similar proceeding with respect to any Seller) and all other
obligations of the Sellers, whether direct or indirect, absolute or contingent,
due or to become due, or now existing or hereafter incurred, which may arise
under, or out of or in connection with the Transactions, the Master Repurchase
Agreement and the other Transaction Documents, whether on account of covenants,
Repurchase Prices, reimbursement obligations, fees, indemnities, costs, expenses
(including, without limitation, all fees and disbursements of counsel to the
Buyers that are required to be paid by the Sellers pursuant to the terms of the
Master Repurchase Agreement) or otherwise (all obligations in respect of
repayment of the Repurchase Prices and all of Seller’s other obligations to the
Buyers relating to or arising in connection with the Master Repurchase Agreement
and the other Transaction Documents being hereafter sometimes referred to as the
“Guaranteed Obligations”). If any or all of any Seller’s obligations in respect
of the Guaranteed Obligations become due and payable, Guarantor unconditionally
promises to pay such amounts to the Committed Buyer on behalf of the Buyers, or
order, on demand, together with any and all expenses which may be incurred by
the Buyers in collecting any of such amounts. If the Buyers are prevented by law
from accelerating any of the Guaranteed Obligations in accordance with the terms
of any agreement or instrument governing same, the Buyers shall be entitled to
receive hereunder from Guarantor, upon demand therefor, the sum which would have
otherwise been due had such acceleration occurred. Without limiting the
generality of the foregoing, Guarantor acknowledges that this guaranty is a
guaranty of payment, not a guaranty of collection.

2. Bankruptcy. Additionally, the Guarantor unconditionally and irrevocably
guarantees the payment of any and all Guaranteed Obligations of any Seller,
whether or not due or payable, upon the occurrence in respect of such Seller of
any of the events specified in Section 7(e) or (f) of the Master Repurchase
Agreement and unconditionally promises to pay such amounts to the Buyers, or
order, on demand, in lawful money of the United States, without setoff or
counterclaim.

3. Nature of Liability. The liability of the Guarantor hereunder is exclusive
and independent of any security or other guaranty of the obligations of the
Sellers whether executed by the Guarantor or by any other party, and the
liability of Guarantor hereunder shall not be affected or impaired by (a) any
direction as to application of payment by any Seller or by any other party, or
(b) any other continuing or other guaranty, undertaking or maximum liability of
a guarantor or of any other party as to the obligations of any Seller, or
(c) any payment on or in reduction of any such other guaranty or undertaking, or
(d) any dissolution or termination of any Seller, or (e) any payment made to any
or all Buyers on the obligations which such Buyer or Buyers are required to
repay to any Seller, whether pursuant to a court order, in any bankruptcy,
reorganization, arrangement, moratorium or other debtor relief proceeding and
the Guarantor waives any right to the deferral or modification of its
obligations hereunder by reason of any such proceeding.

4. Independent Obligation. (a) The obligations of the Guarantor hereunder are
independent of the obligations of any other guarantor or any Seller, and any
security for or other guarantee of the obligations of the Sellers, and a
separate action or actions may be brought and prosecuted against Guarantor
whether or not action is brought against any other guarantor or any Seller or
any security held by the Buyers and without pursuing any other remedy, and
whether or not any other guarantor or any Seller be joined in any such action or
actions. The Guarantor waives, to the fullest extent permitted by law, the
benefit of any statute of limitations affecting its liability hereunder or the
enforcement thereof. Any payment by any Seller or other circumstance which
operates to toll any statute of limitations as to such Seller shall operate to
toll the statute of limitations as to Guarantor. The Buyers’ rights under this
Guaranty Agreement will not be exhausted by any action or inaction by the Buyers
until all of the Guaranteed Obligations have been indefeasibly paid in full.

(b) The liability of the Guarantor hereunder is not affected or impaired by any
direction or application of payment by any Seller or by any other party, or by
any other guarantee or undertaking of any other guarantor or any other party as
to the obligations of the Sellers, by any payment on, or in reduction of, any
such other guarantee or undertaking, by the termination, revocation or release
of any obligations under the Master Repurchase Agreement or of any other
guarantor, or by any payment made to the Buyers on the Guaranteed Obligations
which the Buyers repay to any Seller or any other guarantor or other person or
entity, whether pursuant to court order, in any bankruptcy, reorganization,
arrangement, moratorium or other debtor relief proceeding or any other fact or
circumstance which would otherwise excuse the obligation of a guarantor or
surety, and Guarantor waives any right to the deferral or modification of
Guarantor’s obligations hereunder by reason of any such proceeding, fact or
circumstance. This Guaranty Agreement shall continue to be effective in
accordance with its terms, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of or with respect to any of the Guaranteed
Obligations is rescinded or must otherwise be restored or returned by a Buyer
upon the insolvency, bankruptcy, dissolution, liquidation or reorganization of
any Seller or any other payor thereof, or upon or as a result of the appointment
of a receiver, intervenor or conservator of, or trustee or similar officer for,
any Seller or any other payor thereof or any substantial part of its property,
or otherwise, all as though such payments had not been made.

5. Authorization. Guarantor authorizes the Buyers without notice or demand, and
without affecting or impairing the Guarantor’s liability hereunder, from time to
time to (a) renew, compromise, extend, increase, accelerate or otherwise change
the time for payment of, or otherwise change the terms of, the Guaranteed
Obligations or any part thereof, including any increase or decrease of the rate
of interest thereon, (b) take and hold security from the Sellers, any guarantor
or any other party for the payment of this guaranty or the Guaranteed
Obligations and subordinate, compromise, exchange, enforce, waive and release
any such security or accept additional or substituted security, (c) apply such
security and direct the order or manner of sale thereof as the Committed Buyer
in its discretion may determine and (d) release, add or substitute any one or
more endorsers, guarantors or other obligors. Any modifications, renewals and
extensions of the Guaranteed Obligations may be made at any time by the Buyers,
before or after any termination of the Master Repurchase Agreement, and
Guarantor shall be fully liable for any such modifications, renewals or
extensions. The Buyers may take any of the foregoing actions upon any terms and
conditions as the Buyers may elect, without giving notice to Guarantor or
obtaining the consent of Guarantor and without affecting the liability of
Guarantor to the Buyers.

6. Reliance. It is not necessary for the Buyers to inquire into the capacity or
powers of any Seller or the officers, directors, partners or agents acting or
purporting to act on its behalf, and any Guaranteed Obligations made or created
in reliance upon the professed exercise of such powers shall be guaranteed
hereunder. Guarantor assumes full responsibility for keeping fully informed of
the financial condition of the Sellers and all other circumstances affecting
each Seller’s ability to perform its obligations to the Buyers, and agrees that
no Buyer will have any duty to report to Guarantor any information which such
Buyer receives about any Seller’s financial condition or any circumstances
bearing on its ability to perform, and expressly waives any right to receive
such information and any defense based upon failure to receive such information.

7. Subordination. Any indebtedness of any Seller now or hereafter held by
Guarantor, whether in connection with this Guaranty Agreement or whether
completely independent of this Guaranty Agreement and the Guaranteed
Obligations, is hereby subordinated to the obligations of such Seller to the
Buyers; and such indebtedness of such Seller to Guarantor shall be collected,
enforced and received by Guarantor as trustee for the Buyers and be paid over to
the Buyers on account of the obligations of such Seller to the Buyers, but
without affecting or impairing in any manner the liability of the Guarantor
under the other provisions of this Guaranty Agreement. Guarantor further agrees
that it will not assert any claim against any Seller until all Guaranteed
Obligations have been completely satisfied. Prior to the transfer by Guarantor
of any note or negotiable instrument evidencing any indebtedness of any Seller
to Guarantor, Guarantor shall mark such note or negotiable instrument with a
legend that the same is subject to this subordination.

8. Waivers of Defenses. Guarantor waives: (a) all statutes of limitation as to
the Guaranteed Obligations, this Guaranty Agreement or otherwise as a defense to
any action brought against Guarantor by any Buyer, to the fullest extent
permitted by law; (b) any defense based upon any legal disability of any Seller
or any discharge or limitation of the liability of any Seller to the Buyers,
whether consensual or arising by operation of law or any bankruptcy, insolvency,
or debtor-relief proceeding, or from any other cause; (c) presentment, demand,
protest and notice of any kind; (d) any defense based upon or arising out of any
defense which any Seller may have to the payment or performance of any part of
the Guaranteed Obligations except payment in full; (e) any defense based upon
any disbursements by the Buyers to any Seller pursuant to any agreements or
instruments governing the Guaranteed Obligations whether same be deemed an
additional advance or be deemed to be paid out of any special interest or other
fund accounts, as constituting unauthorized payments hereunder or amounts not
guaranteed by this Guaranty Agreement; (f) all rights to participate in any
security held by the Buyers for the Guaranteed Obligations; (g) irregularity or
unenforceability of any agreement or instrument representing or governing the
Guaranteed Obligations; (h) any request that a Buyer be diligent or prompt in
making demands hereunder or under any agreement or instrument representing or
governing the Guaranteed Obligations; and (i) any other defense in law or equity
(except the defense that the Guaranteed Obligations have been indefeasibly paid
in full) which, under applicable law, would release the obligation of a
guarantor or surety, until the Guaranteed Obligations have been indefeasibly
paid in full.

9. Representations and Warranties. Guarantor represents, warrants and agrees
(which representations, warranties and agreements shall survive Guarantor’s
execution of this Guaranty Agreement) to the Buyers that.

(a) Existence. It (i) is a corporation or limited liability company duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (ii) has all requisite corporate, limited
liability company or other power, and has all governmental licenses,
authorizations, consents and approvals necessary to own its assets and carry on
its business as now being or as proposed to be conducted, except where the lack
of such licenses, authorizations, consents and approvals would not be reasonably
likely to have a Material Adverse Effect; and (iii) is qualified to do business
and is in good standing in all other jurisdictions in which the nature of the
business conducted by it makes such qualification necessary, except where
failure so to qualify would not be reasonably likely (either individually or in
the aggregate) to have a Material Adverse Effect.

(b) Action. It is duly authorized and has all necessary corporate, limited
liability company or other power, authority and legal right to execute, deliver
and perform its obligations under each Transaction Document to which it is a
party, to execute and deliver each Transaction Document to which it is a party,
and has taken all necessary action to authorize such execution, delivery and
performance, and each Transaction Document to which it is a party constitutes
its legal, valid and binding obligation, enforceable against it in accordance
with its terms, except as limited by bankruptcy, insolvency or other laws
affecting the enforcement of creditor’s rights generally and by general
equitable principles. This Guaranty Agreement is in proper legal form under the
laws of Guarantor’s jurisdiction of incorporation and of the jurisdiction of its
principal location for enforcement thereof against Guarantor in the courts of
any such jurisdiction. In any legal action upon this Guaranty Agreement in any
such jurisdiction, the choice of law set forth in Section 15 hereof would be
given effect by the courts of such jurisdiction.

(c) Authorized Signatory. The person signing each Transaction Document to which
it is a party on its behalf is duly authorized to do so.

(d) No Breach. Neither (i) the execution and delivery of any Transaction
Document to which it is a party nor (ii) the consummation of the transactions
therein contemplated in compliance with the terms and provisions thereof will
violate any law, ordinance, charter, by-law or rule or regulation, or any order,
writ, injunction or decree of any Governmental Authority, applicable to it or
any material agreement or instrument by which it is bound or by which any of its
assets are affected, or constitute a default under any such agreement or
instrument or result in the creation or imposition of any Lien (except for the
Liens created pursuant to this Agreement) upon any of its property pursuant to
the terms of any such agreement or instrument.

(e) Financial Condition. The Guarantor has heretofore furnished to Buyers a copy
of (i) the consolidated balance sheet of the Guarantor and its consolidated
Subsidiaries for the first two quarterly fiscal periods of the Guarantor’s
fiscal year ended December 31, 2005 and the related consolidated statements of
income and retained earnings and of cash flows of the Guarantor and its
consolidated Subsidiaries for such quarterly fiscal periods, setting forth in
each case in comparative form the figures for the previous year and (ii) the
consolidated balance sheet of the Guarantor and its consolidated Subsidiaries
for the fiscal year ended 2004 and the related consolidated statements of income
and retained earnings and of cash flows of the Guarantor and its consolidated
Subsidiaries for such fiscal year, setting forth in each case in comparative
form the figures for the previous year, with the opinion thereon of KPMG, LLP.
All such financial statements are complete and correct and fairly present, in
all material respects, the consolidated financial condition of the Guarantor and
its Subsidiaries and the consolidated results of their operations as at such
dates and for such fiscal periods, all in accordance with GAAP applied on a
consistent basis, excluding footnotes and normal year-end adjustments. Since
December 31, 2004, there has been no material adverse change in the consolidated
business, operations or financial condition of the Guarantor and its
consolidated Subsidiaries taken as a whole from that set forth in said financial
statements. Except as disclosed in such financial statements, the Guarantor is
not subject to any contingent liabilities or commitments that, individually or
in the aggregate, have a reasonable likelihood of causing a Material Adverse
Effect.

(f) Litigation. There are no actions, suits, arbitrations, investigations or
proceedings pending or, to its knowledge, threatened against it or affecting any
of its property before any Governmental Authority (i) as to which individually
or in the aggregate there is a reasonable likelihood of an adverse decision
which would be reasonably likely to have a Material Adverse Effect or (ii) which
questions the validity or enforceability of any Transaction Document to which it
is a party or any action to be taken in connection with the transactions
contemplated hereby.

(g) Approvals. No consent or authorization of, approval by, notice to, filing
with or other act by or in respect of, any Governmental Authority or securities
exchange or any other person is required or necessary in connection with the
transactions hereunder or with the execution, delivery, performance, validity or
enforceability of any Transaction Document to which it is a party or the
consummation of the transactions contemplated thereby, except as previously
obtained and currently in full force and effect.

(h) Taxes. It has filed (or an Affiliate has filed on its behalf) all Federal
income tax returns and all other material tax returns that are required to be
filed by it and has paid all taxes due pursuant to such returns or pursuant to
any assessment received by it, except for any such taxes as are being
appropriately contested in good faith by appropriate proceedings diligently
conducted and with respect to which adequate reserves in accordance with GAAP
have been provided. The charges, accruals and reserves on its books in respect
of taxes and other governmental charges are, in its opinion, adequate.

(i) True and Complete Disclosure. The information, reports, financial
statements, exhibits and schedules furnished in writing by it or on its behalf
in connection with or pursuant to this Agreement or included herein or therein
or delivered pursuant hereto or thereto, when taken as a whole, do not contain
any untrue statement of material fact. All written information furnished to
Buyers after the date hereof by it or on its behalf or in connection with this
Agreement and the transactions contemplated hereby and thereby will be true,
complete and accurate in every material respect, or (in the case of projections)
based on reasonable estimates, on the date as of which such information is
stated or certified. There is no fact known to any of its Responsible Officers,
after due inquiry, that would reasonably be expected to have a Material Adverse
Effect that has not been disclosed herein or in a report, financial statement,
exhibit, schedule, disclosure letter or other writing furnished to Buyers for
use in connection with the transactions contemplated hereby.

(j) REIT Status. It has at all times been qualified as a real estate investment
trust (as defined in Section 856 of the Code) and has at all times been entitled
to a dividends paid deduction under Section 857(b) of the Code with respect to
any dividends paid by it with respect to each taxable year for which it claims a
deduction in its Form 1120-REIT filed with the United States Internal Revenue
Service for such year. It has not engaged in any material “prohibited
transactions” as defined in Section 857(b)(6)(B)(iii) and (C) of the Code.

10. Covenants. For so long as the Master Repurchase Agreement is in effect,
Guarantor agrees that it:

(a) shall do all things necessary to remain duly organized, validly existing and
in good standing as a corporation or limited liability company in its
jurisdiction of organization and maintain all requisite authority to conduct its
business in each jurisdiction in which such Seller conducts business

(b) shall pay and discharge or cause to be paid and discharged, when due, all
taxes, assessments and governmental charges or levies imposed upon it or upon
its income and profits or upon any of its property, real, personal or mixed or
upon any part thereof, as well as any other lawful claims which, if unpaid,
might become a Lien upon such properties or any part thereof, except for any
such taxes, assessments and governmental charges, levies or claims as are
contested in good faith by appropriate proceedings diligently conducted and with
respect to which adequate reserves are provided in accordance with GAAP. It
shall file on a timely basis (including any extensions) all federal and all
material state and local tax and information returns, reports and any other
information statements or schedules required to be filed by or in respect of it;

(c) shall take all steps necessary to maintain its status as a real estate
investment trust (as defined in Section 856 of the Code) that is entitled to the
dividends paid deduction under Section 857(b) of the Code, and shall not take
any steps that would result in loss of that status; and

(d) notify each Buyer of any event which would reasonably be expected to have a
Material Adverse Effect, including without limitation, litigation or licensing
issues which would reasonably be expected to have a Material Adverse Effect.

11. Waiver of Subrogation. The Guarantor hereby irrevocably waives (but only
until the final indefeasible payment and satisfaction of all Guaranteed
Obligations due to Buyers and the termination of all commitments of the Buyers
under the Master Repurchase Agreement) any claim or other rights which it may
now have or hereafter acquire against any Seller or any other guarantor that
arise from the existence, payment, performance or enforcement of Guarantor’s
obligations under this Agreement, the Master Repurchase Agreement, including
(without limitation) any right of subrogation, reimbursement, exoneration,
contribution, indemnification, any right to participate in any claim or remedy
of the Buyers against any Seller or any other guarantor or any collateral which
any Buyer now has or hereafter acquires, whether or not such claim, remedy or
right arises in equity, or under contract, statute or common law including
(without limitation) the right to take or receive from any Seller, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim or other rights. If any amount
shall be paid to Guarantor in violation of the preceding sentence and the
Guaranteed Obligations shall not have been paid in full and the commitments of
the Buyers under the Master Repurchase Agreement terminated, such amount shall
be deemed to have been paid to Guarantor for the benefit of, and held in trust
for the benefit of, the Buyers and shall forthwith be paid to the Committed
Buyer on behalf of the Buyers to be credited and applied upon the Guaranteed
Obligations, whether matured or unmatured, in accordance with the terms of the
Master Repurchase Agreement. Guarantor acknowledges that it will receive direct
and indirect benefits from the financing arrangements contemplated by the Master
Repurchase Agreement and that the waiver set forth in this Guaranty Agreement is
knowingly made in contemplation of such benefits.

12. Default. The Buyers may declare Guarantor in default under this Guaranty
Agreement, and may exercise all of its rights hereunder and demand payment of
the aggregate outstanding principal amount of all Guaranteed Obligations, if the
Guarantor fails to perform any of its obligations under this Guaranty Agreement
or if the Guarantor becomes the subject of any bankruptcy, insolvency,
arrangement, reorganization, moratorium, or other debtor-relief proceeding under
any law, whether now existing or hereafter enacted, or upon the appointment of a
receiver for, or the attachment, restraint of or making or levying of any order
of court or legal process affecting, the property of the Guarantor.

13. Right of Setoff. In addition to all rights of setoff or lien against any
moneys, securities or other property of the Guarantor given to the Buyers by
law, upon the occurrence of any default under any agreement or instrument
governing any of the Guaranteed Obligations or under this Guaranty Agreement,
each Buyer is authorized at any time and from time to time, without notice to
Guarantor or to any other person or entity, any such notice being hereby
expressly waived by Guarantor, to set-off and apply any and all deposits
(general) and any other indebtedness at any time held or owing by any Buyer to
or for the credit or the account of the Guarantor against and on account of the
obligations of the Guarantor under this Guaranty Agreement, irrespective of
whether or not such Buyer shall have made any demand hereunder or any demand for
payment of any Guaranteed Obligation and although said obligations, liabilities
or claims, or any of them, shall be contingent or unmatured.

14. Costs and Expenses. In addition to the amounts guaranteed hereunder, the
Guarantor agrees to pay the Buyers’ reasonable out-of-pocket costs and expenses,
including but not limited to legal fees and disbursements, incurred in any
effort to collect or enforce any of the Guaranteed Obligations or this Guaranty
Agreement, whether or not any lawsuit is filed. Until paid to the Committed
Buyer on behalf of the Buyers, such sums will bear interest at the Alternate
Base Rate (as defined in the Master Repurchase Agreement) plus 2% per annum;
provided that if such interest exceeds the maximum amount permitted to be paid
under applicable law, then such interest shall be reduced to such maximum
permitted amount. Interest accrued hereunder pursuant to this paragraph shall be
payable on demand and shall be calculated on the basis of the actual number of
days elapsed and a 360-day year.

15. Cumulative Remedies. No delay or failure by any Buyer to exercise any right
or remedy against, or to require performance by, Seller or Guarantor or any
other party shall be construed as a waiver of that right, remedy or requirement.
All remedies of the Buyers against the Sellers and Guarantor are cumulative. All
powers of the Buyers to exercise any right or remedy against, or to require
performance by, the Sellers, the Servicer and Guarantor shall remain in full
force and effect until specifically waived or released by an instrument in
writing executed by the Buyers.

16. Governing Law. THIS GUARANTY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

17. Jurisdiction. The Guarantor irrevocably agrees that any legal action, suit
or proceeding against the Guarantor arising out of this Guaranty Agreement may
be brought in the United States District Court located in the City of New York,
New York or in the courts of the State of New York and hereby irrevocably
accepts and submits to the non-exclusive jurisdiction of each of the aforesaid
courts in personam, generally and unconditionally with respect to any action,
suit or proceeding for the Guarantor and in respect of the Guarantor’s
properties, assets and revenues. The Guarantor further irrevocably agrees to the
service of any legal process, summons, notices and documents out of any of the
aforesaid courts by mailing copies thereof by certified mail, postage prepaid,
to the Guarantor at its address designated pursuant to this Guaranty Agreement.
Nothing herein shall in any way be deemed to limit either party’s ability to
serve any such legal process, summons, notices and documents in any other
manner, as may be permitted by applicable law or to obtain jurisdiction over any
party, or bring actions, suits or proceedings against either party in such other
jurisdictions, and in such manner, as may be permitted by applicable law.

18. Severability. If any one or more of the provisions contained in this
Guaranty Agreement or any document executed in connection herewith shall be
invalid, illegal or unenforceable in any respect under any applicable law, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired.

19. Taxes. All payments hereunder shall be made by Guarantor to the Committed
Buyer on behalf of the Buyers without setoff or counterclaim and in such amounts
as may be necessary in order that all such payments received by the Committed
Buyer, after withholding for or on account of any present or future taxes,
levies, imposts, duties or other similar charges of whatsoever nature imposed on
the amounts payable by the Guarantor hereunder by any government or any
political subdivision or taxing authority thereof shall not be less than the
amount required to be received by the Committed Buyer hereunder. In addition,
the Guarantor shall on demand indemnify the Committed Buyer for all income taxes
on additional amounts paid pursuant to the preceding sentence. With respect to
each such deduction or withholding, the Guarantor shall promptly (and in no
event later than 30 days thereafter) furnish to the Committed Buyer such
certificates, receipts and other documents as may be required to establish any
tax credit, exemption or reduction in rate related thereto.

20. Notices, Requests, Demands, etc. Except as otherwise expressly provided
herein, all notices, requests, demands or other communications to or upon the
respective parties hereto shall be deemed to have been duly given or made when
delivered if sent by Federal Express or other similar overnight delivery
service, or three Business Days after mailing (when mailed, postage prepaid, by
registered or certified mail, return receipt requested) or (in the case of
telex, telegraphic, telecopier or cable notice) when delivered to the telex,
telegraph, telecopier or cable company, or (in the case of telex or telecopier
notice sent over a telex or telecopier owned or operated by a party hereto) when
sent; in each case addressed to the party entitled to receive same to the
address stated alongside its name on the signature page hereto (or to such other
address as any party hereto may hereafter specify to the other in writing);
provided that communications with respect to a change of address shall be deemed
to be effective when actually received.

21. Amendment. No provisions of this Guaranty Agreement shall be waived, amended
or supplemented except by a written instrument executed by the Buyers and
Guarantor.

22. Miscellaneous. The provisions of this Guaranty Agreement will bind and
benefit the successors and assigns of the Guarantor and the Buyers. The term
“Seller” will mean both the named Seller and any other person or entity at any
time assuming or otherwise becoming primarily liable on all or any part of the
Guaranteed Obligations of such Seller. The descriptive headings used in this
Guaranty Agreement are for convenience only and shall not be deemed to affect
the meaning or construction of any provision hereof.

23. Waiver of Claims. The Guarantor hereby acknowledges, agrees and affirms that
it possesses no claims, defenses, offsets, recoupment or counterclaims of any
kind or nature against or with respect to the enforcement of this Guaranty
Agreement, the Custodial Agreements or the Master Repurchase Agreement or any
amendments thereto (collectively, the “Claims”), nor does Guarantor now have
knowledge of any facts that would or might give rise to any Claims. If facts now
exist which would or could give rise to any Claim against or with respect to the
enforcement of this Guaranty Agreement, the Custodial Agreements, the Master
Repurchase Agreement or the other Transaction Documents, as any of the foregoing
may have been amended by the amendments thereto, Guarantor hereby
unconditionally, irrevocably and unequivocally waives and fully releases any and
all such Claims as if such Claims were the subject of a lawsuit, adjudicated to
final judgment from which no appeal could be taken and therein dismissed with
prejudice.

24. Counterparts. This Guaranty Agreement may be executed in any number of
counterparts, and by the different parties hereto on the same or separate
counterparts, each of which shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Telecopied
signatures hereto shall be of the same force and effect as an original of a
manually signed copy.

25. WAIVER OF JURY TRIAL. EACH OF THE BUYERS AND GUARANTOR HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE ANY AND ALL RIGHTS EITHER MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER,
OR IN CONNECTION WITH, THIS GUARANTY AGREEMENT OR ANY OTHER AGREEMENT OR
DOCUMENT RELATED HERETO, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN), OR ACTIONS OF THE SELLERS, THE BUYERS, THE SERVICER
OR THE GUARANTOR. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE BUYERS
ENTERING INTO THIS GUARANTY AGREEMENT AND THE MASTER REPURCHASE AGREEMENT
REFERRED TO ON THE FIRST PAGE HEREOF.

26. Integration.

THIS AGREEMENT, THE MASTER REPURCHASE AGREEMENT AND THE OTHER TRANSACTION
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO WITH RESPECT TO
THE MATTERS COVERED HEREBY AND THEREBY AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[remainder of page intentionally left blank]

1 IN WITNESS WHEREOF, each party hereto has caused this Agreement to be duly
executed as of the date first above written.

NEW CENTURY FINANCIAL CORPORATION

By /s/ Patrick Flanagan
Name: Patrick Flanagan
Title: Executive Vice President


By /s/ Brad A. Morrice
Name: Brad A. Morrice
Title: Vice Chairman, President and COO


Address:

New Century Financial Corporation


18400 Von Karman
Irvine, California 92612


2

ACCEPTED BY:

DB STRUCTURED PRODUCTS, INC.

By /s/ Glenn Minkoff
Name: Glenn Minkoff
Title: Director


By /s/ Frank Byrne
Name: Frank Byrne
Title: Managing Director


Address:
DB Structured Products, Inc.


60 Wall Street
New York, NY 10005
Attention: Glenn Minkoff
Telecopier No.: (212) 797-5160
Telephone No.: (212) 250-3406

ASPEN FUNDING CORP.

By /s/ Evelyn Echevarria
Name: Evelyn Echevarria
Title: Vice President


Address:
Aspen Funding Corp.
c/o AMACAR Group, L.L.C.
6525 Morrison Boulevard, Suite 318
Charlotte, North Carolina 28211
Attention: Doris Hearn/Evelyn Echevarria
Telecopier No.: (704) 365-1362

with a copy to:
c/o Deutsche Bank AG, New York Branch,


Administrative Agent
60 Wall Street
New York, NY 10005
Attention: Glenn Minkoff
Telecopier No.: (212) 797-5160
Telephone No.: (212) 250-3406

NEWPORT FUNDING CORP.

By /s/ Evelyn Echevarria
Name: Evelyn Echevarria
Title: Vice President


Address:
Newport Funding Corp.
c/o AMACAR Group, L.L.C.
6525 Morrison Boulevard, Suite 318
Charlotte, North Carolina 28211
Attention: Doris Hearn/Evelyn Echevarria
Telecopier No.: (704) 365-1362

with a copy to:
Deutsche Bank AG, New York Branch,


Administrator
60 Wall Street
New York, NY 10005
Attention: Glenn Minkoff
Telecopier No.: (212) 797-5160
Telephone No.: (212) 250-3406

GEMINI SECURITIZATION CORP., LLC
By: Gemini Member Corp., as sole member

By /s/ R. Douglas Donaldson
Name: R. Douglas Donaldson
Title: Treasurer


Address:
Gemini Securitization Corp., LLC


c/o Ropes & Gray, LLP
One International Place
Boston, Massachusetts 02110
Attention: R. Douglas Donaldson
Telecopier No.: (617) 951-7050
Telephone No.: (617) 951-7000

with a copy to:
Deutsche Bank AG, New York Branch,
Administrative Agent,
60 Wall Street
New York, NY 10005
Attention: Glenn Minkoff
Telecopier No.: (212) 797-5160
Telephone No.: (212) 250-3406

3